Citation Nr: 1411006	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  99-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITHESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran's immediate claim has regrettably been on appeal since 1998 and in that time the Board has remanded this issue several times for procedural and evidentiary development.  In a June 2007 decision, the Board denied the Veteran's service connection claim for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court remanded the case to the Board for further proceedings consistent with a September 2008 Joint Motion for Remand.  In March 2010 the claim was again remanded by the Board in order to comply with the Court's orders for the Board to carry out development outlined in the parties' Joint Motion for Remand, including requesting additional information from the Veteran and conducting additional development regarding the claimed in-service stressors.  The Board finds that its March 2010 remand orders were substantially complied with, and there are no impediments to proceeding with a decision at this time.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

During the pendency of this claim, the Court clarified how the Board should analyze claims, specifically to include those for PTSD in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed..."  Id.  Here, however, the Veteran, has pursued his claim through the assistance of counsel.  As such, counsel, based on her expertise, is presumed to have knowledge of the laws and regulations effecting the provision of VA benefits, and is free to advise her client to file appropriate claims with the agency of original jurisdiction.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  To the extent that the Veteran may have been diagnosed with psychiatric disabilities other than PTSD, such as a mood disorder and depression, the Board will limit its consideration of the claim to one for PTSD.  The Board does not wish to suggest that the Veteran cannot file a claim for any psychiatric disorder other than PTSD.  Rather, he is invited to file the appropriate claim with the agency of original jurisdiction.  
 
In September 2000 the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  Nonetheless, a transcript of such hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran has a verified diagnosis of PTSD.

2.  PTSD is related to stressful events consistent with the nature of the Veteran's service, and productive of intense fear, helplessness, or horror.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, however, for the reasons stated in the introduction, the Board has limited its review of the Veteran's appeal to the matter of service connection for PTSD.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The appellant's DD Form 214 indicates that his military occupational specialty was that of lineman and that he was attached to Company C of the 51st Signal Battalion.  No medals or badges were noted other than the National Defense Service Medal, the M14 Marksmanship Medal, and Armed Forces Expeditionary Medal for Korea.  The Veteran notes that he was also the recipient of the DMZ Badge, and the record reflects that he served in Korea from April 1968 to June 1969.

The Veteran has alleged a number of stressful events which occurred while he was stationed in Korea which he attributes to the development of PTSD.  Of particular note, the Veteran reported witnessing firefights and receiving enemy fire, being exposed to mines while laying communication lines, exposed to U.S. or "infiltrator" casualties and interacting with the crew of the U.S.S. Pueblo upon its release from North Korean authorities.  Service treatment records do not reflect any complaints or treatment referable to PTSD, and psychiatric evaluation at the time of his separation examination in March 1969 was normal.

VA has made attempts to verify the specific stressor events claimed, however such attempts have proven to be unproductive.  Nonetheless, the Veteran has endorsed feelings of fear of hostile military activity associated with the circumstances of his service.  Under 38 C.F.R. § 3.304(f)(3) where a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Here, the Board finds that sufficient aspects of the Veteran's claimed stressor events are consistent with the places, types, and circumstances of the Veteran's service as a lineman, laying communication lines in the DMZ during the Vietnam conflict.  Furthermore, in August 2013 a VA examiner - a VA psychologist - confirmed that the Veteran's claimed stressor events were adequate to support a diagnosis of PTSD based on the DSM-IV.  Accordingly, the Board finds that the Veteran's account, in this case, is sufficient to establish the occurrence of an in-service stressor event.

The August 2013 VA examiner determined that the Veteran did not have one or more mental health diagnoses, to include PTSD.  In reaching this opinion, the examiner reviewed the Veteran's claims file and considered his lay statements endorsing having witnessed firefights while in the DMZ, as well as the fact that the Veteran had a history of treatment for alcohol abuse.  The examiner opined that the Veteran's claimed stressor events met the criteria for a stressor in accordance with the DSM-IV, and that his response to these events involved intense fear, helplessness, or horror.  Nonetheless, of the other five criterion associated with a diagnosis consistent with the DSM-IV, none were present.  The examiner concluded that the Veteran did not have PTSD.

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While the Board may appropriately favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).  The Board finds the opinion of the VA examiner to be probative as to the extent that the examiner indicated the claimed PTSD stressors events were compliant with the DSM-IV.  However of greater probative value with regard to the Veteran's diagnosis are VA treatment records dating as far back as March 1999 which confirm PTSD.  The Board notes that such diagnoses were made on numerous occasions during the interceding 14 years - including in April 2001 - and in compliance with the multi-axis criteria of the DSM-IV.  Furthermore, PTSD diagnoses made on VA treatment were confirmed by a private physician on examination in May 2001.

The Board is cognizant of multiple occasions during which the Veteran's psychological diagnoses have also included differential diagnoses such as "mood disorder" (June 2001), "chronic pain disorder with psychological features" (April 1999), "alcohol dependence" (October 1998), and innumerable diagnoses for polysubstance abuse.  Nonetheless, the single 2013 VA examination opinion specifically ruling out a diagnosis of PTSD is overwhelmingly rebutted by more than decade's worth of positive PTSD diagnoses.

Accordingly, resolving doubt in the Veteran's favor service connection for PTSD is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting, in full, the benefits sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Service connection for PTSD is granted.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


